Order entered December 25, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01334-CR
                                     No. 05-15-01335-CR
                                     No. 05-15-01336-CR

                               MICHAEL WATTS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 422nd Judicial District Court
                                 Kaufman County, Texas
                  Trial Court Cause Nos. 32386-422, 32387-422, 32388-422

                                           ORDER
                          Before Justices Francis, Evans, and Stoddart

       Based on the Court’s opinion of this date, we DENY appellant’s November 17, 2015

motions for appointment of counsel and for an extension of time to prepare his appeal.


                                                     /s/   DAVID EVANS
                                                           JUSTICE